The following opinion was filed June 11, 1930:
Owen, J.
{on motion for rehearing). Upon motion for rehearing our attention is called to the fact that the opinion is silent upon the question of whether the husband, Luie Fish, is entitled to the income bequeathed to him from the date of the death of the testatrix. We confess that our *598silence upon that question was due to an oversight. It is plain from the terms of the will that the testatrix intended that Luie Fish should enjoy the income bequeathed to him from the date of her death.
In response to the suggestion that we be more specific with reference to the procedure to be followed in determining what property shall be sacrificed for the payment of debts, we will say that the property disposed of by the residuary clause should first be devoted to that purpose. Then the present value of the bequest of Luie Fish should be determined. In view of the fact that the attorney for Luie Fish has computed that to be of the value of $5,195.25, which is not challenged by the attorney for the daughter Vivian, we assume that there will be no difficulty in determining that amount. Certainly there would be no difficulty if the annual income bequeathed to Luie Fish was in the nature of a fixed annuity. A portion of the income bequeathed to him, however, is in the nature of the clear proceeds of rents after deductions for taxes and repairs are made. This is not in the nature of a fixed annuity, and if a controversy should arise because of the uncertainty of the amount of annual income bequeathed to Luie Fish, we direct that the amount of the annual income from this source be determined by taking the average income arising from the given sources for the last five years. This we think will be fair, and will afford a definite working basis by which the present value'of the interest of Luie Fish in the estate may be determined. When his interest is determined, the interest of the daughter will be the difference between the value of the estate exclusive of that disposed of by the residuary clause, and the value of the interest of Luie Fish. If the computation found on page five of the brief of Luie Fish on motion for rehearing be correct, the respective interests of Luie Fish and Vivian Hrdlicka will be in the ratio of $17,733.33 to $5,195.25. We are in no position to say just what property will be disposed of to *599pay the debts, but after the debts are paid the proportion of the respective interests of Luie Fish and Vivian Hrdlicka in and to the estate remaining after the debts are paid shall be preserved and shall be as above stated. Their respective interests must be sacrificed in the proportion which they bear to each other, as enjoined by sec. 313.28, Stats. The matter of accomplishing this should, preferably, be brought about by agreement between the legatees. If such an agreement cannot be reached, then the court should designate the property which should be sold in order to preserve the respective interests of the legatees in the estate.